MEMORANDUM **
Juan Ramirez-Nevarez appeals from his 60-month sentence imposed following his *580guilty-plea conviction for importation of methamphetamine, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ramirez-Nevarez contends that he should have received a minor role adjustment pursuant to U.S.S.G. § 3B1.2. We disagree. Given the large quantity of drugs involved in the offense coupled with Ramirez-Nevarez’ admission that he imported drugs into the United States on the two days preceding his arrest, the district court did not clearly err in denying the minor role adjustment. See United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001), overruled on other grounds as recognized in United States v. Mendez, 476 F.3d 1077, 1080 (9th Cir.2007).
Ramirez-Nevarez also contends that the district court erred in refusing to depart four levels pursuant to U.S.S.G. § 5K3.1. Given the district court’s analysis of the factors set forth in 18 U.S.C. § 3553(a) coupled with the nature and circumstances of the offense, we cannot say the sentence was unreasonable. See Gall v. United States, — U.S.-, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007); see also United States v. Mohamed, 459 F.3d 979, 987 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*580ed by 9 th Cir. R. 36-3.